Fourth Court of Appeals
                                San Antonio, Texas
                                       July 25, 2019

                                   No. 04-18-00623-CR

                                    Matthew SERNA,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 16-05-0186-CRA
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
      Appointed Counsel’s Motion to Withdraw Based on Appellant’s Retention of Retained
Counsel for appeal is hereby GRANTED.

                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court